Citation Nr: 0634056	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-03 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in June 2006 at the RO; a 
transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran did not receive treatment for a major 
depressive disorder in service, nor did he obtain treatment 
for such a disorder within one year after.

3.  The competent medical evidence of record does not link 
the veteran's major depressive disorder to his active 
military duty.


CONCLUSION OF LAW

Major depressive disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).    

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  


The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in September 2002 and 
March 2004, the RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

The Board acknowledges that the notices contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2006).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

In the March 2004 notice, the RO requested from the veteran 
records from state or local governments, private doctors and 
hospitals, or current or former employers.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to the 
original decision on appeal as required by Pelegrini II.  To 
the extent that a Pelegrini II violation exists, the Board 
finds that such a violation has resulted in no prejudice.  
The veteran has had the opportunity to submit additional 
evidence in response to these notices; to date no response 
has been received.  Moreover, throughout the course of the 
appeal, the RO provided the veteran with a copy of the March 
2003 rating decision, January 2004 statement of the case 
(SOC), and March 2004 supplemental statement of the case 
(SSOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the denial.  The veteran has had 
opportunity to respond to these notices as well.  Remanding 
for further development would not likely lead to the 
admission of additional pertinent evidence and would serve no 
purpose.

In regard to VA's duty to assist, the Board finds that the RO 
has obtained the veteran's service medical records and all 
potentially relevant treatment records that the veteran has 
requested.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Analysis

The veteran contends that his major depressive disorder stems 
from a mental breakdown he had approximately one month prior 
to his discharge from service.  In various statements 
submitted throughout the course of his appeal, the veteran 
has contended that in January 1972, he had a mental breakdown 
requiring him to obtain medical treatment.  The veteran 
states that he was prescribed Thorazine and placed on bed 
rest for one month.  

The Board has considered all pertinent evidence in the claims 
file, including service medical records; personnel records; 
VAMC treatment records dating back to March 1977; VA 
examination reports, dated in June 1987 and August 1996; a 
transcript of the veteran's hearing testimony; and various 
statements submitted by the veteran.  The Board finds that 
this evidence does not support a grant of service connection 
for the following reasons.

The veteran's service medical records confirm that he sought 
treatment in January 1972 and was prescribed Thorazine, but 
they do not show a diagnosis of any mental disorder.  In a 
chronological record of medical care, dated in January 1972, 
Dr. S.S. reported that the veteran was feeling incoherent and 
complained of mild headaches after using speed and drinking 
heavily for two days.  Dr. S.S. noted that the veteran 
reported a history of using LSD, hashish, and marijuana.  A 
physical examination revealed no acute symptoms, but Dr. S.S. 
reported that the veteran was very "nervous."  The doctor's 
impression was possible effects of drugs and he prescribed 
Thorazine.  In a note dated the following day, Dr. S.S. 
reported that the veteran was feeling much better and was 
less nervous.  The doctor's impression was "reducing drug 
effects."  Dr. S.S. recommended that the veteran stay 
indoors for a day, refrain from driving for four days, and 
continue to take Thorazine.  In the veteran's separation 
examination report, Dr. S.S. noted that a clinical evaluation 
revealed normal findings, including for psychiatric 
disorders.  These records show that the veteran sought 
treatment for what appeared to be the effects of drug use.  
There is nothing in these medical records showing that the 
veteran incurred psychiatric illness in service.

VAMC treatment records also fail to provide a basis upon 
which to grant service connection.  The earliest record of 
post-service mental health treatment is from the VAMC in Palo 
Alto, California, dated in March 1977, when the veteran was 
admitted to an alcohol abuse treatment program for one month.  
Because the earliest record of treatment is approximately 
five years after discharge, service connection for the 
claimed psychiatric disorder cannot be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  
Additionally, nothing in the VAMC treatment records can be 
construed as a nexus opinion relating the mental disorder to 
active duty.  Instead, the examiners relate the veteran's 
psychiatric problems to his long standing history of drug and 
alcohol abuse.  

The Board has also reviewed more recent mental health 
treatment records and finds that they too, fail to provide a 
basis for service connection.  Mental health treatment 
records from the Sacramento VAMC, dated from March 2001 to 
June 2003, showed continuous treatment for major depressive 
disorder, but did not include any opinions regarding an 
etiology of the disorder or any other statements linking it 
to service.  

Finally, the VA psychiatric evaluation reports of June 1987 
and August 1996 include medical opinions unfavorable to the 
veteran's claim.  In the 1987 report, Dr. M.M. noted the 
veteran's history of psychiatric treatment, including the 
1977 hospitalization, which the veteran reported was his 
first.  Dr. M.M. also noted the veteran's treatment in 
January 1972, approximately one month prior to his separation 
from the military.  Regarding that treatment, Dr. M.M. 
commented that it appeared that that treatment was primarily 
for the veteran's drug use.  Dr. M.M. concluded that the 
veteran's major depressive disorder did not begin in service.  
In the August 1996 report, Dr. M.M. thoroughly discussed the 
veteran's psychiatric history and present symptoms, and again 
concluded that the veteran's major depressive disorder did 
not begin in service.  

Based on the foregoing evidence, the Board concludes that 
service connection is not warranted.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for major depressive 
disorder is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


